Citation Nr: 1631206	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-23 059	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the rating decision of April 2005 which denied entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability of upper and lower teeth as a result of VA dental treatment (consisting of the extraction of tooth #16 in 1987).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1984 to December 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In May 2016, a videoconference hearing was held before the undersigned, and a transcript is in the record; at the time of the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2015).

As the April 2005 rating decision denied entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability of upper and lower teeth as a result of VA dental treatment consisting only of the extraction of tooth #16 in 1987, the current claim alleging CUE in that decision has been recharacterized by the Board as listed on the title page to better reflect the scope of the current issue on appeal.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability of upper and lower teeth as a result of VA dental treatment (consisting of repeated removal and replacement of bridges and crowns beginning in 1986) has been raised by the record (in an August 2010 written statement from the Veteran), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An April 2005 rating decision considered all of the evidence then in the record and denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability of upper and lower teeth as a result of VA dental treatment (consisting of the extraction of tooth #16 in 1987); the April 2005 rating decision was consistent with the evidence then of record and the laws and regulations in effect at that time.

2.  The April 2005 rating decision does not contain any error of fact or law that, when called to the attention of later reviewers, compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSION OF LAW

The April 2005 rating decision was not clearly and unmistakably erroneous in denying entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability of upper and lower teeth as a result of VA dental treatment (consisting of the extraction of tooth #16 in 1987).  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations as provided by the VCAA have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, in a claim of CUE, the duties to notify and assist are not applicable.  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, such that no further factual development would be appropriate.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  In general, a CUE claim does not involve the submission of additional evidence apart from what already resides in the record.  In this case, as discussed below, the outcome rests on the interpretation of evidence already in the record.

Legal Criteria

Principles of CUE

The decision of a duly constituted rating agency or other AOJ shall be final and binding based on evidence on file at that time and will not be subject to revision on the same factual basis.  38 C.F.R. § 3.104(a); see also 38 U.S.C.A. 5108.  The only exception to this rule is when the decision is the result of CUE.  38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 7103(c) (the Board may correct obvious error on its own initiative).  Under such circumstances, the decision will be reversed or amended, and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).  If this exception does not apply, the decision is final and may be reopened only upon the presentation of new and material evidence.  A determination on a claim by the AOJ of which the claimant is properly notified shall become final if an appeal is not perfected. 38 C.F.R. § 20.1103.

CUE arises where "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A determination that there was [CUE] must be based on the record and the law that existed at the time of the prior...decision."  Russell, 3 Vet. App. at 314; see Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Moreover, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

CUE is more than a difference of opinion.  38 C.F.R. § 3.105(b).  A claimant seeking to obtain retroactive benefits by proving that VA has committed CUE in a decision has a much heavier burden than that placed upon a claimant who attempts to establish his or her prospective entitlement to benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion in a claim of CUE).  For a claim of CUE to succeed, it must be shown that the RO committed an error of law or fact that would compel later reviewers to the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

Criteria for Compensation under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if (1) the disability was not the result of the Veteran's willful misconduct, (2) the disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under the law administered by the Secretary, and (3) the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The implementing regulation is 38 C.F.R. § 3.361, which provides that claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the actual causation requirements of 38 C.F.R. § 3.361(c)(1)-(2), and proximate causation of 38 C.F.R. § 3.361(d)(1) (informed consent) or 38 C.F.R. § 3.361(d)(2) (unforeseen event).

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that the Veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Factual Background

Upon filing her claim for CUE in August 2010, the Veteran stated that the April 2005 rating decision, which denied entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability of upper and lower teeth as a result of VA dental treatment (consisting of the extraction of tooth #16 in 1987), involved errors in the way the RO considered the claim.  Essentially, she has alleged that the RO committed CUE in its April 2005 rating decision by incorrectly interpreting the evidence of record in failing to find that the dental disability of her upper and lower teeth was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing her post-service dental treatment.

Historically, the Veteran was honorably discharged from service in December 1985 and began receiving VA dental treatment in April 1986 as a Class II patient.  See 38 C.F.R. § 17.161(b).  VA treatment reports documented her VA dental treatment thereafter, including the extraction of tooth #16 in August 1987.

In November 2004, the Veteran filed a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability of upper and lower teeth as a result of VA dental treatment which took place at the VA Medical Center (VAMC) in Nashville, Tennessee in 1987.  [The Veteran did not specify which 1987 instance(s) of VA dental treatment she was referring to in her November 2004 claim; in reviewing the evidence of record, the RO construed her claim as referring only to the extraction of tooth #16 in August 1987, and there is no evidence to indicate that she ever disagreed with this interpretation.]

An April 2005 rating decision denied the Veteran entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability of upper and lower teeth as a result of VA dental treatment (consisting of the extraction of tooth #16 in 1987).  The evidence on file at that time (which was pertinent to her § 1151 claim) and considered by the RO consisted of the Veteran's statements in support of her claim and VA treatment reports from the Nashville VAMC dating from March 1987 to August 1987 (which included a report showing administration of anesthesia and operation procedure for the August 1987 extraction of tooth #16, her signature on a statement that she had requested this procedure and understood the risks involved and expected results, and a report noting that this procedure had been a routine extraction with no complications).  Based on the evidence before it, the RO determined that the record did not show that any dental disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the post-service extraction of tooth #16.  [The April 2005 rating decision included a typographical error in noting that the Veteran's extraction of tooth #16 took place on May 28, 1987 ("05/28/87"), when the record reflects that this procedure actually took place on August 28, 1987 (i.e., 08/28/87).  However, the Board finds that this typographical error was harmless because such error had no effect whatsoever on the outcome reached in that decision].

An April 2005 RO letter notified the Veteran of the April 2005 rating decision and of her appellate rights.  She did not file a notice of disagreement with the April 2005 rating decision within the following year, and it therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Analysis

The Board has carefully considered the applicable law and the evidence of record at the time of the April 2005 rating decision presently challenged, and finds that the Veteran's contentions regarding CUE in that decision relative to denying entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability of upper and lower teeth as a result of VA dental treatment (consisting of the extraction of tooth #16 in 1987) are without merit.  In other words, the Board finds that the conclusion reached by the RO in the April 2005 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

Essentially, the Veteran has alleged that the RO committed CUE in its April 2005 rating decision by incorrectly interpreting the evidence of record in failing to find that the dental disability of her upper and lower teeth was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing her post-service dental treatment.  As outlined above, her November 2004 claim for compensation under 38 U.S.C.A. § 1151 was construed as referring only to the extraction of tooth #16 in August 1987, and there is no evidence to indicate that she ever disagreed with this interpretation.

It is clear that at the time of the April 2005 rating decision, all VA treatment reports pertaining to the August 1987 extraction of tooth #16 were before the RO at that time (and the Veteran has not argued otherwise).  Based on this evidence, the RO determined in the April 2005 rating decision that the record did not show that any dental disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the post-service extraction of tooth #16.

As was noted above, CUE is more than a difference of opinion.  38 C.F.R. § 3.105(b).  The mere allegation that the evidence then of record should have been interpreted the way that the Veteran now sees it does not satisfy the heavy burden of demonstrating CUE.  The Veteran's disagreement is with the manner in which the facts of record were weighed, and such disagreement does not constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

As an additional matter, the Board notes that the Veteran and her representative testified at the May 2016 hearing that some of her dental service treatment records (dated in 1985) are either incomplete or entirely missing from the record, and therefore that the April 2005 rating decision was based upon incomplete records.  However, the Board finds that any missing service treatment records would have no bearing at all on the claim for compensation under 38 U.S.C.A. § 1151, as such claim focused solely on post-service VA dental treatment (consisting of the extraction of tooth #16 in 1987).

[As outlined in the Introduction above, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability of upper and lower teeth as a result of VA dental treatment (consisting of repeated removal and replacement of bridges and crowns beginning in 1986), raised in an August 2010 written statement by the Veteran, is being referred to the AOJ for appropriate action and is not before the Board.]

The Board reiterates that the standard for CUE requires that any such error compel the conclusion that reasonable minds could not differ, and that the result would have been manifestly different but for the error.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Here, the Veteran has not shown an undebatable error in the April 2005 rating decision which would manifestly change the outcome of the decision.  Any disagreement with how the RO weighed and evaluated the facts on record in this regard does not constitute CUE.  The April 2005 rating decision was reasonably supported by the evidence then of record, and was consistent with the laws and regulations then in effect.  Consequently, the appeal must be denied.


ORDER

The appeal to establish there was CUE in an April 2005 rating decision, in that it denied entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability of upper and lower teeth as a result of VA dental treatment (consisting of the extraction of tooth #16 in 1987), is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


